                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:18CR3022

     vs.
                                                           ORDER
SEAN O'NEAL,

                  Defendant.


      Upon arraignment of the defendant on the Petition for Action on Conditions
of Pretrial Release, (filing 54),

      IT IS ORDERED:

      1)    A new trial date will not be set at this time. Instead, a
            status/detention hearing will be held before the undersigned
            magistrate judge at 11:30 a.m. on November 1, 2019 in Courtroom
            2, United States Courthouse and Federal Building, 100 Centennial
            Mall North, Lincoln, Nebraska to discuss case progression and a
            potential trial setting. Defendant, defense counsel, and counsel for
            the government shall be present at the conference.

      2)    The court finds that the time between today’s date and November 1,
            2019 is excluded under the Speedy Trial Act because although
            counsel have been diligent, additional time is needed to adequately
            review this case and failing to grant additional time might result in a
            miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to
            timely object to this order as provided under this court’s local rules
            will be deemed a waiver of any right to later claim the time should
            not have been excluded under the Speedy Trial Act.

      October 22, 2019.                     BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
